Title: To Thomas Jefferson from Thomas G. Watkins, 2 September 1821
From: Watkins, Thomas G.
To: Jefferson, Thomas


Dear Sir,
Glenmore
Sepr 2. 1821
The Revd Robt Tisdale who bears this letter has been introduced to me by letter from Docr James Minor & Major Watson of Louisa—who both concur in recommending him as a man of worth and unblemished character—he applied to me last year, for relief, under an inveterate disease of the stomach &c—for which after remedies used I advised him to travel through a limestone Country—The Gentlemen who introduced Mr Tisdale to me, state that his disease & other misfortunes have reduced his circumstances, but not the confidence & respect of his acquaintance—His misfortunes, however, and consequent slenderer means, must increase his dependence on the kindness of strangers, for the facility of pursuing his journey of health —This circumstances has induced him to solicit an introduction to you for the purpose of requesting, a statement of your opinion of the characters who recommend him, from the Baptist church—Knowing myself how much your time and attention is Taxed by one application or another for various objects. I cou’d not give Mr Tisdale much encouragement on this subject—but from his character from every quarter to me—and the evidences he bears, with him from characters, perhaps, known to you—if it is not incompatible with your usual course; his affliction and misfortunes considered it will I think be serving the cause of humanity to make such expression in his favour, as from his recommendations may be deemed by you propermost respectfully & sincerely yrs.T. G. Watkins